COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  IN RE: PURPORTED MECHANICAL                     §               No. 08-16-00291-CV
  AND MATERIALMAN’S LIEN CLAIM
  OF LIEN AGAINST PELLICANO                       §                   Appeal from the
  BUSINESS PARK, L.L.C.,
                                                  §            County Court at Law No. 7
                        Appellant.
                                                  §             of El Paso County, Texas

                                                  §              (TC# 2012-DCV06341)

                                                  §
                                             ORDER

       Pending before the Court is Appellant’s motion requesting the court reporter’s record

without cost to her. Appellant has filed a “Statement of Inability to Afford Payment of Court

Costs” pursuant to TEX.R.CIV.P. 145 and TEX.R.APP.P. 20.1(c). No challenge has been filed to the

Statement. Accordingly, the Court has determined that Appellant will be permitted to proceed

without payment of filing fees in this Court. She is also entitled to have the reporter’s record

relevant to this appeal prepared and filed without any cost to her.

       In her motion, Appellant has requested the reporter’s record of contempt hearings which

occurred on June 3, 2016, June 6, 2016, October 5, 2016, and October 18, 2016. This Court does

not have jurisdiction to review contempt orders in a direct appeal. Therefore, the court reporter

shall not prepare or file the record of any contempt hearings. Appellant also requests preparation


                                                 1
of a temporary injunction hearing or trial which took place on or about September 15-18, 2015.

The Court determined in a related appeal that the record of this hearing has been lost due to the

fault of Appellant. See Serrano v. Pellicano Business Park, LLC, No. 08-15-00290-CV (Tex.App.-

-El Paso August 25, 2016, order). Therefore, Appellant is not entitled to this record. Finally,

Appellant requests that the court reporter prepare and file the record for the final hearing which

took place on September 15, 2016. That request is granted. The court reporter is directed to

prepare and file, without any cost to Appellant, the reporter’s record of the final hearing which

took place on September 15, 2016. The reporter’s record is due on or before April 29, 2017.

       IT IS SO ORDERED this 15th day of March, 2017.


                                             PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                2